DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 10, and 11 have been amended.  Claims 1-13 are pending, and under examination on the merits.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/10/2022 and 03/09/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The Amendment by Applicants’ representative Douglas E. Kayuha on 09/06/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 by further defining the first sorbent material, wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof overcomes the 1st part of the rejection.  
However, Applicant fails to respond to the 2nd part of the rejection for including both narrowly defined species of carbonate of magnesium (MgCO3) and broadly defined species of salts (e.g. magnesium, calcium, strontium, salts) in claim 1.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.   The rejection is maintained.  To overcome the rejection, the narrowly defined range or limitation should be removed from claim 1 and included in a new dependent claim of claim 1.   

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment and argument have been fully considered.  They are sufficient to overcome the rejection.  
Specifically, amended claim 1 is drawn to a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from liquid or gas using a first sorbent material, wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof; and contacting the first sorbent material with a liquid or gas containing the PFAS.  Wang et al. does not specifically teach a first sorbent material wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof on the first sorbent material, and contacting the first sorbent material with a liquid or gas containing the PFAS.  Therefore, the rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered.  They are not sufficient to overcome the rejection.  The 103(a) rejection is revised and cited below necessitated by the amendment filed 09/06/2022.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Chemosphere, (2015), v.131, p.178-183 in view of Appleman et al., Water Research, (2014), v.51, p.246-255. 

Applicant’s claim 1 is drawn to a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from liquid or gas using a first sorbent material, wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof; and contacting the first sorbent material with a liquid or gas containing the PFAS.  Wang et al. does not specifically teach a first sorbent material wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof to thereby increase the sorbent capacity of the sorbent material to perfluoroalkyl and polyfluoroalkyl substances (PFAS) relative to sorbent material that does not include the ion, salt, oxide, hydroxide, or carbonate; and contacting the first sorbent material with a liquid or gas containing the PFAS.

Determination of the scope and content of the prior art (MPEP §2141.01)
Wang et al. discloses the influence of cations on the partition behavior of perfluoro-heptanoate (PFHpA) and perfluorohexanesulfonate (PFHxS) on wastewater sludge (sorbent).  For calcium (Ca2+) and magnesium (Mg2+) ions, the sorption amount of perfluoroalkyl and polyfluoroalkyl substances (PFAS) increased with calcium and magnesium concentration from 1 to 30 mM and then decreased with those increasing from 30 to 100 mM.  A secondary activated sludge activated sludge has higher affinity toward PFAS species than chemically enhanced primary treatment sludge (see Title and Abstract at p.178).  Wang et al. also discloses a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from an aqueous solution comprising PFAS in the presence of Ca2+ ion and Mg2+ at a concentration up to 100 mM comprising a step of mixing 1g of sludge B1 (sorbent) with 50 nL of perfluoroalkyl substances of PFHxS and PFHpA mixture (5 ppb each) solution containing different cation concentration, see “2.3 Aqueous solution composition” at page 180.   The Ca2+ ion was prepared from CaCl2, and Mg2+ was prepared from MgCl2, see “2.1 Chemicals” at page 179.  The sorbent of sludge B1 was prepared through drying at 105 °C overnight and further burned in an oven under 300 °C for 1 h, see the procedure under “2.2 Sorbents” at page 179. The sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics of sludge samples in Table 1, Sludge 1B, page 179.    In terms of the concentration of Ca2+ ion made from CaCl2 (Mw=110.98) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 1.1098 wt%.  In terms of the concentration of Mg2+ ion made from MgCl2 (Mw=95.21) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 0.9521 wt%.

Appleman et al. discloses a method of treatment of poly- and perfluoroalkyl substances in 18 raw drinking water sources and 2 treated wastewater effluents for the attenuation of PFASs.  The method applied anion exchange and granular activated carbon (GAC) treatment to remove longer-chain PFAS, see Abstract at page 246.     The detail analysis of the GAC treatment was disclosed in Figs. 1-2, and “3.2.5 GAC treatment” at pages 250-252.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the amended claim 1 and Wang et al. is that the prior art does not teach a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from liquid or gas using a first sorbent material, wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof; and contacting the first sorbent material with a liquid or gas containing the PFAS.  Instead, Wang et al. teaches a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from a liquid using in-situ treated sorbent of sludge B1 with Ca2+ ion and Mg2+ at a concentration up to 100 mM, simultaneously removing PFAS through shaking the mixture at 150 pm for 3 days at room temperature (see “2.3 Aqueous solution composition” at p.180).  During this process, Ca2+ ion and Mg2+ at a concentration up to 100 mM were first absorbed on the sorbent of sludge B1 to form the first sorbent material for removing PFAS.    

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 1 would have been obvious over Wang et al. because the difference of the first sorbent material, wherein about 0.5 wt.% to about 25 wt.% of the first sorbent material comprises an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof, would have been the same or substantially same sorbent material prepared by the method of Wang et al. (see “2.3 Aqueous solution composition” at p.180).   In addition, Wang et al. discloses the importance/criticality of applying cations (e.g. Ca2+ and Mg2+) on the partition behavior of perfluoro-heptanoate (PFHpA) and perfluorohexanesulfonate (PFHxS) on wastewater sludge (sorbent).  For calcium (Ca2+) and magnesium (Mg2+) ions, the sorption amount of perfluoroalkyl and polyfluoroalkyl substances (PFAS) increased with calcium and magnesium concentration from 1 to 30 mM and then decreased with those increasing from 30 to 100 mM.  A secondary activated sludge activated sludge has higher affinity toward PFAS species than chemically enhanced primary treatment sludge (see Title and Abstract at p.178).  One ordinary skilled in the art would have been motivated to modify a sorbent material with about 0.5 wt.% to about 25 wt.% of an ion, or salts of magnesium, and/or calcium to improve the partition behavior (i.e. absorption) of PFAS species on wastewater.  Therefore, Wang et al. would have rendered claim 1 obvious.  

In terms of claim 2 wherein the first sorbent material includes one or more of carbonaceous char, activated carbon, reactivated carbon, and carbon black, Wang et al. discloses that the sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics of sludge samples in Table 1, Sludge 1B, page 179.

In terms of claim 3, Wang et al. discloses that the sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning sludge B (48.5% organic C, see Table 1) in an oven under 300 °C for 1 h.  

In terms of claim 4 wherein the first sorbent material is reactivated carbon, Wang et al. teach a secondary activated sludge activated sludge has higher affinity toward PFAS species than chemically enhanced primary treatment sludge (see Title and Abstract at p.178).  The sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics of sludge samples in Table 1, Sludge 1B, page 179.

In terms of claim 5 wherein the first sorbent material is a reagglomerated activated carbon, Appleman et al. teaches the sorbent is GAC, and Wang et al. teaches the sorbent was burned at 300 C, which teaches and/or suggests the sorbent of active carbon could be a reagglomerated activated carbon. 

In terms of claim 6 wherein further comprising providing a second sorbent material that includes one or more of carbonaceous char, activated carbon, it would not be an inventive optimization, but a repeating step of the known procedure taught by Appleman et al. and Wang et al., because one ordinary skilled in the art would have known that a repeating adsorption would cause further removal of the PFAS.

In terms of claims 7-8, using an oxide of Mg or Ca as divalent ions are suggested by Wang et al. for improving the sorbents adsorption capability of PFAS.   

In terms of claims 9-10, Wang et al. discloses the concentration of Ca2+ ion made from CaCl2 (Mw=110.98) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 1.1098 wt%.  In terms of the concentration of Mg2+ ion made from MgCl2 (Mw=95.21) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 0.9521 wt%.

In terms of claim 11, wherein the first sorbent material includes about 2 wt.% to about 8 wt.% of an ion, salt, oxide, or carbonate of magnesium, calcium, strontium, barium, or combinations or compounds thereof, it would have been obvious over Wang et al. for improving the sorbents adsorption capability of PFAS because Wang et al  teaches the influence of cations on the partition behavior of perfluoro-heptanoate (PFHpA) and perfluorohexanesulfonate (PFHxS) on wastewater sludge (sorbent). Optimization of the concentration with known mechanism/criticality disclosed by Wang et al. would have been an obvious to try.
  
In terms of claims 12-13, Wang et al. teach a secondary activated sludge activated sludge has higher affinity toward PFAS species than chemically enhanced primary treatment sludge (see Title and Abstract at p.178).  The sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics of sludge samples in Table 1, Sludge 1B, page 179.   Wang et al. does not disclose the reactivated carbon has undergone any process to remove or reduce the amount of the ions, oxides, or carbonates of calcium, magnesium, sodium, potassium and zinc.  Therefore, Wang et al. would have rendered claims 12-13 obvious.


Conclusions
Claims 1-13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731